Opinion filed May 10, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-12-00005-CR
                                         __________

                     DAVID ALBERT RODRIGUEZ, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 358th District Court

                                      Ector County, Texas

                                 Trial Court Cause No. D-35,611



                             MEMORANDUM OPINION
       David Albert Rodriguez, pleaded guilty in September 2009 to four counts of criminal
mischief. In accordance with a plea agreement, the trial court assessed his punishment at
confinement in the State Jail Division of the Texas Department of Criminal Justice for a term of
two years on each count with the sentences to run concurrently. However, the trial court
suspended the imposition of the sentences and placed appellant on community supervision for a
term of two years.
       The State subsequently filed a motion to revoke community supervision alleging
numerous violations of the terms and conditions of appellant’s community supervision. The trial
court considered the motion at a hearing conducted on October 3, 2011. Appellant entered a plea
of “true” to all of the alleged violations at the outset of the hearing. After considering evidence
pertaining to punishment, the trial court revoked appellant’s community supervision and assessed
his punishment at confinement in the State Jail Division of the Texas Department of Criminal
Justice for a term of two years. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.1 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision. See Moses v. State, 590
S.W.2d 469, 470 (Tex. Crim. App. 1979).
       We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant on
appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.


       1
        By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.


                                                                2
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                  PER CURIAM

May 10, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                               3